Certification Pursuant to Rule 30a-2(b) under the 1940 Act and Section 906 of the Sarbanes-Oxley Act I, Benjamin T. Fulton, President and Chief Executive Officer of Elkhorn ETF Trust (the “Registrant”), certify that: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:12/1/15/s/ Benjamin T. Fulton Benjamin T. Fulton, President and Chief Executive Officer (principal executive officer) I, Philip L. Ziesemer, Chief Financial Officer of Elkhorn ETF Trust (the “Registrant”), certify that: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:12/1/15/s/ Philip L. Ziesemer Philip L. Ziesemer, Chief Financial Officer (principal financial officer)
